MR. JUSTICE WEBER
dissents as follows:
I respectfully disagree with the essential conclusion of the majority opinion that the evidence does not clearly and convincingly prove that the respondent’s existing condition was such that his mental disorder had deprived him of the ability to protect his life or health.
The petition alleged that R.T. refuses to take his medication for his mental condition. Dr. Van Dyk, who had treated R.T. for five years,testified there was no way to keep R.T. taking his medication when he lives by himself. In response to questions as to the form of medication, he described it. Counsel then asked if it would be possible for a public health nurse to check in once a day to make sure he takes his medication, and Dr. Van Dyk pointed out he had not been able to get that done because they would only come in once a week and he again stated that when R.T. is at his own place,there is no way to get him to do anything he doesn’t want to do. This is confirmed by R.T. who testified as follows:
“Q. When you are at home alone, are you willing to take your medication?
“A. I do better without it.
“Q. Consequently, even if the doctor recommends it, you prefer not to take it, is that correct?
“A. Right.”
This uncontradicted evidence establishes that R.T. does refuse to take his medicine and therefore is unable to protect his health by the taking of the necessary medication.
*499The majority opinion also mentions that Dr. Van Dyk had testified that R.T. had not been drinking. (Drinking aggravates his paranoia.) The substance of Dr. Van Dyk’s testimony was that R.T. had not been drinking at the time he saw him at the hospital approximately five days before. However, the doctor pointed out that R.T. was drinking, by his own admission, after he had left the state hospital at Warm Springs where he had been sent by the doctor on a voluntary basis.
With regard to the place where he recommended treatment, Dr. Van Dyk stated:
“Q. Consequently, do you feel that the respondent is able to care for his own needs?
“A. I do not feel he is. We have tried him at one of our mental health center group homes, and they were unable to tolerate him. I’ve been unable to get other nursing homes to take him. I sent him to Warm Springs State Hospital on a voluntary basis, and he only stayed a few days; and that’s the reason for this proceeding at present, because he has gotten worse again.
“Q. Doctor, what would be the least restrictive treatment facility available for the respondent?
“A. I believe the State Hospital at Warm Springs would be, because we’ve not been able to find any other facility to take him and keep him.” (emphasis added)
Dr. Van Dyk pointed out that a foster home, would not tolerate R.T. because of his drinking and that a group home also was unable to tolerate it and that he had been unable to find a nursing home to take care of him.
While I agree with the necessity for protecting a person from involuntary commitment, I believe there is both clear and convincing evidence of the inability of R.T. to protect his health. While the testimony may not be a model of proof, it is important to keep in mind that Dr. Van Dyk is a psychiatrist who has attended R.T. for five years, and there was no attempt to submit information to rebut his testimony. This is not a suspect case in which the circumstances *500suggest an inadequate examination or insufficient consideration of R.T.’s problem. The record establishes that the treating psychiatrist had attempted a voluntary commitment at Warm Springs which was unsuccessful and has been unable to find a foster home, group home or nursing home which could take him, particularly because of his drinking problem and its aggravation of his mental condition.
I would affirm the District Court.
MR. JUSTICES GULBRANDSON and HARRISON join in the foregoing dissent of MR. JUSTICE WEBER.